Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant's amendment, filed 05/17/19 is acknowledged.

Claims 1-10  as  they read on a method for inducing amplification of type I NKT cells in vitro are pending and under consideration in the instant application. 


2. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1-10  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200163992 , US Patent Application 20040009594, US Patent Application 20170029777


US Patent Application’ 992 teaches a method of selective amplification and expansion of NKT cells  in vitro comprising  first culturing cells in the culture medium comprising -GalCer . US Patent Application’ 992 teaches that following primary stimulation and expansion NKT cells are re-stimulated in culture medium comprising -GalCer  loaded cells and IL-2 and IL-7 for 12 days. US Patent Application’ 992 teaches that on 12 day of culturing re-adding -GalCer  loaded cells and IL-2 and IL-7.  US Patent Application’ 992 teaches adding  IL-12 and IL-15 at various stages of amplification and guided differentiation of said cells ( see entire document, paragraphs 0012, 0033, and  0125 in particular).

US Patent Application’ 594 teaches a method of selective amplification and expansion of NKT cells  in vitro comprising stimulating cells by  culturing  NKT cells in the culture medium comprising -GalCer . US Patent Application’ 594  teaches that following primary stimulation and expansion NKT cells are re-stimulated in culture medium comprising -GalCer  loaded cells and IL-2 and IL-7 for 10 days. US Patent Application’ 594 teaches that on 12 day of culturing re-adding -GalCer  loaded cells and IL-2 and IL-7.  US Patent Application’ 594 teaches adding  IL-12 and IL-15 at various stages of amplification and guided differentiation of said cells ( see entire document, paragraphs 0008, 0033, 0022, 0055, 0057 in particular).


US Patent Application’ 777  teaches a method of selective amplification and expansion of NKT cells  in vitro comprising culturing said cells in the culture medium with various cytokines, including IL-2, IL-7 and IL-15 in particular.  US Patent Application’ 777  teaches that culturing comprising several steps including  first stimulating NKT cells with CD1-expressing cells and then re-stimulating and expanding said cells with IL-2, IL-7 and IL-15.( see entire document, paragraphs 0025, 0033, 0040 in particular).  US Patent Application’ 777  teaches that the expansions protocols , durations of incubation with  different stimulus  and order of adding specific cytokines can vary depending on the specific requirements ( see entire document, paragraphs 0025, 0033,0040, 0047, 0102).

It is noted that none of the recited documents explicitly teaches the expansion protocol as instantly claimed , i.e.   first stimulating the cells by incubating with -GalCer ;  on day 7 adding -GalCer  loaded cells and IL-2 and IL7; on day 14 re-adding -GalCer  loaded cells and adding IL-15 while maintaining the concentration of  -GalCer, IL-2 and IL-7 and adding IL-12 on day 20th.  

However, it is clear that both the prior art and the instant claims used similar expansions protocol to achieve the same results, .i.e. to expand a specific type of NKT cells. This it is the Examiners position that it would be conventional and within the skill of the art to : (i) identify an optimal expansion protocol;  the sequence and timing of administering of individual cytokines . Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).




    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644